Citation Nr: 0815202	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  05-16 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for keratoconus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board also notes that the appellant requested a video-
conference hearing in connection with the current claim as 
well.  The video-conference hearing was subsequently 
scheduled and held in March 2008 before the undersigned 
Veterans Law Judge.  The appellant testified at that time and 
the hearing transcript is of record.


FINDINGS OF FACT

1.  The veteran's service medical records reveal complaint 
and treatment for an optical disorder.

2.  The veteran is currently diagnosed with keratoconus.

3.  Competent medical evidence shows that the veteran's 
keratoconus first manifested in service.


CONCLUSION OF LAW

The veteran's keratoconus was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection for Keratoconus

The veteran seeks entitlement to service connection for 
keratoconus.  The veteran contends that his exposure to dirt 
and subsequent excessive rubbing of his eyes while a radio 
operator and repairman aboard a tank during his service in 
Korea caused his current keratoconus.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 C.F.R. § 
3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit stated that lay evidence is competent and 
sufficient in certain instances related to medical matters. 
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the Court has held that when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records (SMRs) reveal that his 
eyes were normal upon examination at entry into active duty 
in August 1948.  The veteran SMRs reveal that the veteran was 
treated for an optical problem in May 1952 and was prescribed 
glasses.  The veteran's separation examination, dated in July 
1952, indicates that an opthalmoscopic examination was not 
performed.  However, the veteran's sight was measured as 
20/20 in both eyes at that time.

The veteran was first diagnosed with keratoconus in 1954.  In 
a letter dated in April 2004, Dr. R.P., a private doctor of 
optometry, reported that he treated the veteran for routine 
eye care and diagnosed the veteran with incipient 
keratoconus.  Dr. R.P. referred the veteran to Dr. R.H., a 
private ophthalmologist, who confirmed the diagnosis of 
keratoconus.  Subsequently, upon the referral of both Drs. 
R.P. and R.H., Dr. J.B. fit the veteran with a scleral 
contact lens to treat the veteran's keratoconus.

Since 1954, the veteran has been continuously treated for 
keratoconus.  In a letter dated in April 2006, Dr. M.A., a 
private corneal specialist, reported that the veteran 
initially sought treatment at his clinic in 1987 and by that 
point had already undergone two corneal transplants to his 
right eye and three to his left eye for keratoconus.  Dr. 
M.A. indicated that based upon his treatment of the veteran 
and the treatment of Dr. R.P. the veteran had keratoconus 
while in service.  Dr. M.A. stated that due to the difficulty 
of diagnosing keratoconus, the veteran's symptoms at the 
time, and Dr. R.P. prescription of scleral contact lens, a 
common treatment for keratoconus patients, he believes that 
veteran had keratoconus in service.

In a letter dated in April 2006, Dr. J.L., a private 
optometrist, reported that he had treated the veteran since 
January 2001.  Dr. J.L. stated that based upon the difficulty 
of diagnosing keratoconus early, the veteran's need of a 
scleral contact lens two years after service to provide 
function vision, and the slow progression of the condition, 
"it is conceivable and likely, that Mr. [redacted] had 
keratoconus prior to separating from the Marine Corps in 
1952."

In July 2004, the veteran was afforded a VA Compensation and 
Pension (C&P) eye examination.  The examiner noted that the 
veteran had keratoconus for many years and sees very poorly.  
In an addendum to the examination report, dated in October 
2004 the examiner reported that the veteran was not able to 
read any print presented to him.  The examiner was unable to 
give an opinion, at that time, as to whether the corneal 
condition was related to the veteran's military service.  In 
another addendum to the examination report, dated in October 
2004, the examiner rendered the opinion, based upon the 
veteran's claims folder, that there was no information that 
the veteran's keratoconus had anything to do with the 
veteran's military service.  The examiner stated that the 
veteran's keratoconus "was an individual anomaly that 
occurred with this patient."

In a letter dated in April 2006, Dr. M.C., a private 
ophthalmologist and corneal specialist, reported that he had 
treated the veteran since February 2005.  Dr. M.C. stated 
that keratoconus is an inherited disorder that predisposes 
people to an ecstasia.  Dr. M.C. indicated that there is no 
way to determine exactly what brought on the veteran's 
keratoconus but that the eye irritation and visual changes in 
service might have triggered a worsening of the veteran's 
keratoconus.  Dr. M.C. opined that the veteran had a tendency 
towards keratoconus before entering the military and that at 
some point either before or during service the veteran's 
ectasia worsened.

In March 2008, the veteran and his wife testified at a 
hearing before the undersigned Veterans Law Judge.  The 
veteran stated that his eyes were normal upon entry into 
service and that they became problematic during service.  He 
reported that his service as a radio operator and repairman 
assigned to a communications tank exposed his eyes to debris.  
He indicated that he was not issued goggles to protect his 
eyes because they were not part of his military occupational 
specialty as an auxiliary individual assigned to the tank.  
The veteran reported that when he first returned to the 
United States he had night vision problems.  The veteran 
stated that he was treated in service and prescribed glasses 
for his night vision problems because the treating physician 
believed that the problems stemmed from eye fatigue.  The 
veteran's wife testified that she knew the veteran since 
grade school and married the veteran shortly after he was 
discharged from service.  She stated that the veteran's eye 
sight was normal when he entered active duty and that it has 
progressively deteriorated.

The Board finds that the record shows that the veteran's eyes 
were treated while in service as evidenced by the treatment 
received and noted in the veteran's service medical records 
in May 1952.  The Board further finds that he was diagnosed 
as having keratoconus shortly after service as shown by the 
1954 diagnosis of Drs. R.P. and R.H.  Lastly, the Board finds 
that competent medical evidence indicates that it is at least 
as likely as not that the veteran's keratoconus first 
manifested in service as indicated in the April 2006 private 
medical opinion letters of Drs. M.A. and J.L.  The Board 
finds that, resolving doubt in favor of the veteran, the 
positive evidence is at least in a state of equipoise with 
the negative evidence and, therefore, service connection for 
keratoconus is warranted.  See 38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. §§ 3.303.


II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for keratoconus is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


